Exhibit 10.6

EXECUTION VERSION

AMENDED AND RESTATED EXCHANGE AGREEMENT

AMENDED AND RESTATED EXCHANGE AGREEMENT (as amended, restated or supplemented,
the “Agreement”), dated as of February 7, 2019, by and among the Issuer,
Och-Ziff Corp, Och-Ziff Holding, OZ Management, OZ Advisors, OZ Advisors II and
the Och-Ziff Limited Partners and Class B Shareholders from time to time party
hereto. Defined terms used herein have the respective meanings ascribed thereto
in Section 1.1.

WHEREAS, the parties hereto provided for the exchange of certain Och-Ziff
Operating Group Units for Class A Shares (or a cash equivalent), on the terms
and subject to the conditions set forth in the original Exchange Agreement dated
as of November 13, 2007, as amended on May 19, 2010 and amended and restated on
August 1, 2012;

WHEREAS, the obligation to exchange Och-Ziff Operating Group Units for Class A
Shares (or a cash equivalent) pursuant to Section 2.1(a)(ii) of this Agreement
represents a several, and not a joint and several, obligation of each Och-Ziff
Operating Group Partnership (on a pro rata basis), and no Och-Ziff Operating
Group Partnership shall have any obligation or right to acquire the portion of
Och-Ziff Operating Group Units issued by another Och-Ziff Operating Group
Partnership; and

WHEREAS, in connection with the letter agreement dated as of December 5, 2018,
among Daniel S. Och, the Issuer, Och-Ziff Corp, Och-Ziff Holding, OZ Management,
OZ Advisors and OZ Advisors II with respect to certain recapitalization,
governance and other arrangements, the Exchange Committee, the Issuer, Och-Ziff
Corp and Och-Ziff Holding, on behalf of themselves and the respective
partnerships they control, desire to amend this Agreement to provide Och-Ziff
Limited Partners with additional exchange rights and to effect the other
amendments described herein.

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions.

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

“A Exchange” has the meaning set forth in Section 2.1(a)(i) of this Agreement.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries, Controls, is Controlled by,
or is under common Control with, such first Person.

 

1



--------------------------------------------------------------------------------

“Aggregate Value” means, with respect to any Exchangeable Group Units
surrendered for Exchange, an amount equal to the product of (a) the number of
Exchangeable Group Units so surrendered multiplied by (b) the Exchange Rate, and
such product further multiplied by (c) the Value of a Class A Share.

“Agreement” has the meaning set forth in the preamble of this Agreement.

“Applicable Partner Group” shall mean, with respect to any Exchanging Partner,
collectively, (i) such Exchanging Partner, (ii) any Related Trust of such
Exchanging Partner, and (iii) any Applicable Transferee of any Class B
Transferor included in clause (i) or (ii) above.

“Applicable Transferee” shall mean, with respect to any Class B Transferor, any
Class B Transferee of such Class B Transferor and any subsequent Class B
Transferee of such Class B Transferee (acting as Class B Transferor), other than
a Class B Transferee identified in writing by the Class B Transferor to the
Issuer and the Och-Ziff Operating Group Partnerships as not constituting an
Applicable Transferee hereunder.

“B Exchange” has the meaning set forth in Section 2.1(a)(ii) of this Agreement.

“Blackout Periods” has the meaning set forth in Section 2.1(f) of this
Agreement.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law or
executive order to remain closed.

“Cash Amount” has the meaning set forth in Section 2.1(b).

“Charity” means any organization that is organized and operated for a purpose
described in Section 170(c) of the Code (determined without reference to
Section 170(c)(2)(A) of the Code) and described in Sections 2055(a) and 2522 of
the Code.

“Class A Shares” means the common shares representing limited liability company
interests in the Issuer designated as “Class A Shares” or any security into
which such shares are converted in connection with any conversion of the Issuer
into a corporation.

“Class B Exchange Amount” means, with respect to any Exchanging Partner, the
number of Class B Shares to be automatically cancelled in respect of any
Exchange by such Exchanging Partner, which shall equal the number of Och-Ziff
Operating Group Units to be Exchanged by such Exchanging Partner.

“Class B Shares” means the common shares representing limited liability company
interests in the Issuer designated as “Class B Shares” or any security into
which such shares are converted in connection with any conversion of the Issuer
into a corporation.

“Class B Shareholder” means, as of any relevant date, the record owner of
Class B Shares as reflected on the books and records of the Issuer or its
authorized agent.

 

2



--------------------------------------------------------------------------------

“Class B Transfer” means any sale, transfer, assignment, conveyance, whether
voluntary or involuntary (including by operation of law), whereby any Person
becomes the record holder of Class B Shares.

“Class B Transferee” means any Person that, as a result of any Class B Transfer,
becomes the record holder of the Class B Shares subject to such Class B
Transfer.

“Class B Transferor” means any Person that, as a result of any Class B Transfer,
is no longer the record holder of the Class B Shares subject to such Class B
Transfer.

“Closing” has the meaning set forth in Section 2.5(a)

“Closing Date” has the meaning set forth in Section 2.5(a).

“Closing Price” has the meaning set forth in the definition of Value.

“Code” means the Internal Revenue Code of 1986, as amended, and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.

“Commission” means the United States Securities and Exchange Commission or any
similar agency then having jurisdiction to enforce the Securities Act of 1933,
as amended.

“Consent Rights” has the meaning set forth in Section 3.1(a).

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. For purposes of this
definition, the terms “controlling,” “controlled by,” and “under common control
with” have correlative meanings.

“Delay Event” has the meaning set forth in Section 2.6(b).

“Delayed Exchangeable Group Units” has the meaning set forth in Section 2.5(a).

“Designated Class B Shares” has the meaning set forth in Section 2.1(e).

“Distribution Holiday” has the meaning ascribed to such term in the Och-Ziff
Operating Group Partnership Agreements.

“Eligible Common Unit” has the meaning ascribed to such term in the Och-Ziff
Operating Group Partnership Agreements.

“Established Exchange Date” means any date on which the Exchange Committee shall
determine to permit Exchanges pursuant to this Agreement, other than a
Post-Distribution Holiday Exchange Date.

“Exchange” means the exchange by an Och-Ziff Limited Partner of an Och-Ziff
Operating Group Unit for a Class A Share (and/or the applicable Cash Amount)
pursuant to Article II of this Agreement, and, as required by the context, the
term “Exchange” shall refer collectively to all Exchanges occurring on the same
Exchange Date.

 

3



--------------------------------------------------------------------------------

“Exchange Committee” means a committee consisting of the Chief Executive Officer
of the Issuer and the Chief Financial Officer of the Issuer, who shall act
together to take any action (including, without limitation, the selection of any
date on which an Exchange shall be permitted, the consent to any amendment of
this Agreement pursuant to this Agreement and the determinations set forth in
Section 2.2(a)) on behalf of the Exchange Committee.

“Exchange Date” means any Established Exchange Date or Post-Distribution Holiday
Exchange Date, or the date to which any such Exchange Date may be delayed
pursuant to Section 2.5(a).

“Exchange Exercise Notice” has the meaning set forth in Section 2.2(b)(i).

“Exchange Notification” has the meaning set forth in Section 2.2(a)(i).

“Exchange Procedures” shall mean the exchange procedures established by the
Exchange Committee in its sole discretion from time to time with respect to the
appropriate notice, timing and regulatory procedures that should be complied
with in connection with Exchanges permitted in accordance with this Agreement.

“Exchange Rate” means the number of Class A Shares for which an Och-Ziff
Operating Group Unit is entitled to be exchanged. On the date of this Agreement,
the Exchange Rate shall be 1 for 1, which Exchange Rate shall be subject to
modification as provided in Section 2.7.

“Exchange Right” means an Och-Ziff Limited Partner’s right to make an Exchange.

“Exchangeable Group Unit” means one Exchangeable Common Unit (as defined in each
of the Och-Ziff Operating Group Partnership Agreements) with the same class
designation in each of the Och-Ziff Operating Group Partnerships, collectively.

“Exchanging Partner” means any Och-Ziff Limited Partner effecting an Exchange.

“Governmental Entity” means any court, administrative agency, regulatory body,
commission or other governmental authority, board, bureau or instrumentality,
domestic or foreign and any subdivision thereof.

“Insider Trading Policy” means the Insider Trading Policy of the Issuer
applicable to its directors and executive officers, as such insider trading
policy may be amended from time to time.

“Issuer” means Och-Ziff Capital Management Group LLC, a limited liability
company formed under the laws of the State of Delaware, and any successor
thereto.

“Issuer Delay Notice” has the meaning set forth in Section 2.6(b).

“Issuer Operating Agreement” means the Second Amended and Restated Limited
Liability Company Agreement of the Issuer, as such agreement may be amended,
supplemented or restated from time to time.

 

4



--------------------------------------------------------------------------------

“Issuer Restricted Person” means, with respect to any proposed exchange, (A) an
Och-Ziff Limited Partner who, as of the date of such proposed exchange, (i) is a
member of the Issuer’s Board of Directors or (ii) has appointed a designee to
the Issuer’s Board of Directors unless such designee (x) is not deemed an
“affiliate” of such Och-Ziff Limited Partner for purposes of the Securities
Exchange Act of 1934, as amended, and (y) is subject to reasonable restrictions
on the disclosure of any confidential information of the Issuer or its
Affiliates to such Och-Ziff Limited Partner and his Affiliates, and (B) to the
extent such Och-Ziff Limited Partner is an Issuer Restricted Person pursuant to
the foregoing clause (A), such Och-Ziff Limited Partner’s Related Trusts and
Affiliates.

“Liens” means any and all liens, charges, security interests, options, claims,
mortgages, pledges, proxies, voting trusts or agreements, obligations,
understandings or arrangements or other restrictions on title or transfer of any
nature whatsoever.

“Maximum Participation Amount” means the maximum number of Exchangeable Group
Units subject to the relevant permitted Exchange, as established by the Exchange
Committee or in accordance with Section 2.2 of this Agreement, as applicable.

“New York Courts” is defined in Section 3.9.

“Och-Ziff Corp” means Och-Ziff Holding Corporation, a corporation formed under
the laws of the State of Delaware and the general partner of OZ Management and
OZ Advisors, and any successor general partner thereof.

“Och-Ziff General Partners” means, collectively, Och-Ziff Corp and Och-Ziff
Holding and any other entity from time to time serving as general partner (or
equivalent) of an Och-Ziff Operating Group Partnership.

“Och-Ziff Holding” means Och-Ziff Holding LLC, a limited liability company
formed under the laws of the State of Delaware and the general partner of OZ
Advisors II, and any successor general partner thereof.

“Och-Ziff Limited Partner” means each Person that is as of the date of this
Agreement or hereafter becomes a limited partner of each of the Och-Ziff
Operating Group Partnerships pursuant to the terms of the applicable Och-Ziff
Operating Group Partnership Agreement.

“Och-Ziff Operating Group Partnership Agreements” means, collectively, the
Amended and Restated Limited Partnership Agreement of OZ Management, the Amended
and Restated Limited Partnership Agreement of OZ Advisors and the Amended and
Restated Limited Partnership Agreement of OZ Advisors II, as they may each be
amended, supplemented or restated from time to time, and any similar agreement
of any other partnership or other entity that may hereafter become an Och-Ziff
Operating Group Partnership in accordance with this Agreement, as the same may
be amended, supplemented, or restated from time to time.

“Och-Ziff Operating Group Partnerships” means, collectively, OZ Management, OZ
Advisors, and OZ Advisors II, and any other partnership or entity whose general
partner (or equivalent) is an Och-Ziff General Partner and that may hereafter
become a party to this Agreement.

“Och-Ziff Operating Group Unit” means, collectively, one common unit of a
particular class in each of the Och-Ziff Operating Group Partnerships.

 

5



--------------------------------------------------------------------------------

“Organizational Documents” has the meaning ascribed to such term in the Och-Ziff
Operating Group Partnership Agreements.

“OZ Advisors” means OZ Advisors LP, a limited partnership formed under the laws
of the State of Delaware, and any successor thereto.

“OZ Advisors II” means OZ Advisors II LP, a limited partnership formed under the
laws of the State of Delaware, and any successor thereto.

“OZ Management” means OZ Management LP, a limited partnership formed under the
laws of the State of Delaware, and any successor thereto.

“Partner Agreement” has the meaning ascribed to such term in the Och-Ziff
Operating Group Partnership Agreements.

“Permitted Transferee” means any Person who is a Permitted Transferee under the
applicable Och-Ziff Operating Group Partnership Agreement.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, estate, unincorporated organization,
association (including any group, organization, co-tenancy, plan, board, council
or committee), government (including a country, state, county, or any other
governmental or political subdivision, agency or instrumentality thereof) or
other entity (or series thereof).

“Post-Distribution Holiday Exchange Date” means any date on which the Exchange
Committee determines to permit Exchanges as and when required or permitted
pursuant to Section 2.2(a)(iv) or Section 2.5.

“Reallocated Och-Ziff Operating Group Units” is defined in Section 2.2(a)(v).

“Registration Rights Agreement” means one or more Registration Rights Agreements
providing for the registration of Class A Shares entered into among the Issuer
and certain holders of Och-Ziff Operating Group Units, as amended, modified,
supplemented or restated from time to time.

“Registered Sale” means a sale of Class A Shares pursuant to a Piggyback
Registration (as defined in the Registration Rights Agreement).

“Related Trust” means, with respect to any individual Och-Ziff Limited Partner,
any other Och-Ziff Limited Partner that is an estate, family limited liability
company, family limited partnership of such individual Och-Ziff Limited Partner,
a trust the grantor of which is such individual Och-Ziff Limited Partner, or any
other estate planning vehicle or family member relating to such individual
Och-Ziff Limited Partner.

“Transfer Agent” means such bank, trust company or other Person as shall be
appointed from time to time by the Issuer pursuant to the Issuer’s
Organizational Documents to act as registrar and transfer agent for the Class A
Shares.

 

6



--------------------------------------------------------------------------------

“Value” means, on any Exchange Date with respect to a Class A Share, the average
of the daily Closing Prices for ten (10) consecutive trading days immediately
preceding the Exchange Date. The “Closing Price” on any date means the last sale
price for such Class A Shares, regular way, or, in case no such sale takes place
on such day, the average of the closing bid and asked prices, regular way, for
such Class A Shares, in either case, as reported in the principal consolidated
transaction reporting system with respect to securities listed or admitted to
trading on the New York Stock Exchange or, if such Class A Shares are not listed
or admitted to trading on the New York Stock Exchange, as reported on the
principal consolidated transaction reporting system with respect to securities
listed on the principal national securities exchange on which such Class A
Shares are listed or admitted to trading or, if such Class A Shares are not
listed or admitted to trading on any national securities exchange, the last
quoted price, or if not so quoted, the average of the high bid and low asked
prices in the principal automated quotation system that may then be in use or,
if such Class A Shares are not quoted by any such organization, the average of
the closing bid and asked prices as furnished by a professional market maker
making a market in such Class A Shares selected by the Board of Directors of the
Issuer or, in the event that no trading price is available for such Class A
Shares, the fair market value of the Class A Shares, as determined in good faith
by the Board of Directors of the Issuer.

ARTICLE II

EXCHANGE OF OCH-ZIFF OPERATING GROUP UNITS

Section 2.1 Exchange of Och-Ziff Operating Group Units.

(a) Subject to adjustment as provided in this Article II, to the provisions of
the Och-Ziff Operating Group Partnership Agreements and the Issuer Operating
Agreement (or the Issuer’s Organizational Documents in effect following
conversion of the Issuer into a corporation) and to the other provisions of this
Agreement, each Och-Ziff Limited Partner shall be entitled to exchange
Exchangeable Group Units held by such Och-Ziff Limited Partner on any
Established Exchange Date or, as applicable, any Post-Distribution Holiday
Exchange Date as follows:

(i) For the purpose of making a gratuitous transfer to any Charity, an Och-Ziff
Limited Partner may surrender Exchangeable Group Units to the Issuer in exchange
for the delivery by the Issuer of a number of Class A Shares equal to the
product of the number of Exchangeable Group Units surrendered multiplied by the
Exchange Rate (such exchange, an “A Exchange”); or

(ii) Subject to paragraph (b) below, an Och-Ziff Limited Partner may surrender
Exchangeable Group Units to the Och-Ziff Operating Group Partnerships in
exchange for the delivery by the Och-Ziff Operating Group Partnerships of a
number of Class A Shares equal to the product of such number of Exchangeable
Group Units surrendered multiplied by the Exchange Rate (such exchange, a “B
Exchange”);

(b) Notwithstanding the provisions of Section 2.1(a)(ii), the Board of Directors
of the Issuer may, in its sole and absolute discretion, elect to cause the
Och-Ziff Operating Group Partnerships to acquire some or all of the Exchangeable
Group Units surrendered for Exchange for cash (the “Cash Exchange,” and the
number of such Exchangeable Group Units to be

 

7



--------------------------------------------------------------------------------

so acquired for cash, expressed as a percentage of the total number of such
Exchangeable Group Units surrendered for Exchange, the “Applicable Percentage”).
The amount of cash to be paid for the Cash Exchange (the “Cash Amount”) shall
equal the Aggregate Value of such surrendered Exchangeable Group Units
multiplied by the Applicable Percentage. If the Board of Directors of the Issuer
chooses to cause the Och-Ziff Operating Group Partnerships to acquire some or
all of the surrendered Exchangeable Group Units pursuant to this Section 2.1(b),
the Och-Ziff Operating Group Partnerships shall give written notice thereof to
such exchanging Och-Ziff Limited Partner on or before the close of business
three days prior to Closing, and the number of Class A Shares to be delivered
pursuant to Section 2.1(a)(ii) hereof shall be correspondingly reduced.

(c) On the date Exchangeable Group Units are surrendered for exchange, all
rights of the exchanging Och-Ziff Limited Partner as holder of such Exchangeable
Group Units and the Designated Class B Shares shall be automatically cancelled
as provided in Section 2.1(e), and such exchanging Och-Ziff Limited Partner
shall be treated for all purposes as having become the Record Holder (as defined
in the Issuer Operating Agreement) of the Class A Shares issued in exchange for
such Exchangeable Group Units and shall be admitted as a Member (as defined in
the Issuer Operating Agreement) of the Issuer in accordance and upon compliance
with Section 3.1 of the Issuer Operating Agreement (or in accordance with any
applicable provisions of the Issuer’s Organizational Documents in effect
following conversion of the Issuer into a corporation).

(d) For the avoidance of doubt, any Och-Ziff Limited Partner’s Exchange Rights
shall be subject to the provisions of the Och-Ziff Operating Group Partnership
Agreements and any applicable Partner Agreement, including applicable vesting
provisions and transfer restrictions. Further, the Issuer shall cause each of
the Och Ziff Operating Group Partnerships to have in effect an election under
Section 754 of the Code for the taxable year of any Exchange.

(e) In the case of any Exchange, the Designated Class B Shares shall be
automatically cancelled on the books and records of the Issuer and such
Designated Class B Shares shall have no further rights or privileges and shall
no longer be deemed to be outstanding limited liability company interests of the
Issuer for any purpose from and after the Exchange Date. The term “Designated
Class B Shares” means a number of Class B Shares equal to the Class B Exchange
Amount identified and determined as follows:

(i) If the Exchanging Partner is a Class B Shareholder that, immediately prior
to such Exchange, is the record owner of a number of Class B Shares at least
equal to the Class B Exchange Amount, the portion of such Class B Shares equal
to the Class B Exchange Amount shall constitute the Designated Class B Shares;

(ii) If the Exchanging Partner is a Class B Shareholder that, immediately prior
to such Exchange, is the record owner of a number of Class B Shares that is less
than the Class B Exchange Amount, all of such Class B Shares, together with
other Class B Shares held by such Exchanging Partner’s Applicable Partner Group
in an amount equal to the difference between the Class B Exchange Amount and the
number of Class B Shares held by such Exchanging Partner shall constitute the
Designated Class B Shares;

 

8



--------------------------------------------------------------------------------

(iii) If the Exchanging Partner is not a Class B Shareholder immediately prior
to such Exchange, then Class B Shares held by such Exchanging Partner’s
Applicable Partner Group in an amount equal to the Class B Exchange Amount shall
constitute the Designated Class B Shares.

(iv) Any Class B Shares held by an Exchanging Partner’s Applicable Partner Group
that constitute Designated Class B Shares as determined pursuant to clause
(ii) or (iii) of this Section 2.1(e) shall be cancelled in the applicable
Exchange on a pro rata basis among all members of the Applicable Partner Group,
based on the number of Class B Shares held of record by each Class B Shareholder
included in such Applicable Partner Group.

(f) Any Issuer Restricted Person shall be subject to and comply with the
Issuer’s Insider Trading Policy as applicable to members of the Issuer’s Board
of Directors generally, including, without limitation, in connection with the
exercise of such Issuer Restricted Person’s Exchange Rights. Each Och-Ziff
Limited Partner shall in all cases comply with applicable securities laws in
connection with any subsequent transaction in Class A Shares. Any period in
which such Issuer Restricted Person is not permitted to exercise its Exchange
Rights pursuant to the Insider Trading Policy is referred to herein as a
“Blackout Period.”

Section 2.2 Exchange Procedures.

(a)

(i) Except as provided in this Section 2.2(a), no Och-Ziff Limited Partner shall
be entitled to effect an Exchange at any time. In the event that the Exchange
Committee determines to permit an Exchange by the Och-Ziff Limited Partners
pursuant to this Agreement other than an Exchange pursuant to Section 2.2(a)(iv)
below (or is required to permit an Exchange pursuant to Section 2.2(a)(v)
below), the Exchange Committee shall provide written notice thereof (an
“Exchange Notification”) to each Och-Ziff Limited Partner that sets forth, as
and if applicable, the applicable Established Exchange Date, the Maximum
Participation Amount and the number of Exchangeable Group Units that may be
Exchanged by such Och-Ziff Limited Partner on such Established Exchange Date,
and the aggregate number of Reallocated Och-Ziff Operating Group Units. Any such
Exchange Notification shall be delivered at least 20 Business Days prior to any
such Established Exchange Date, unless the Issuer consents to a shorter period.
An Established Exchange Date must be a Business Day.

(ii) Prior to the final day of the Distribution Holiday, the Exchange Committee,
in consultation with the Issuer’s Board of Directors, shall have the right to
establish any number of Established Exchange Dates during any fiscal year, but
shall have no obligation to set any Established Exchange Dates during any given
fiscal year.

 

9



--------------------------------------------------------------------------------

(iii) If and to the extent the Exchange Committee determines to permit an
Exchange pursuant to Section 2.2(a)(ii), the Exchange Committee may establish a
Maximum Participation Amount. In the case of any permitted Exchange pursuant to
Section 2.2(a)(ii), each Och-Ziff Limited Partner shall be entitled to Exchange
in any such permitted Exchange up to that number of Exchangeable Group Units
equal to the aggregate number of Exchangeable Group Units held by such Och-Ziff
Limited Partner multiplied by a fraction the numerator of which shall be the
Maximum Participation Amount and the denominator of which shall be the aggregate
number of Exchangeable Group Units outstanding (and subject to this Agreement).
To the extent any Och-Ziff Limited Partner does not participate up to its pro
rata portion of the Maximum Participation Amount, the Exchange Committee may, in
its sole discretion, permit the other Och-Ziff Limited Partners to Exchange such
additional Exchangeable Group Units in the same proportions as determined above.
Notwithstanding the foregoing, if the Exchange Committee permits any Exchange in
connection with a Tag-Along Sale or Drag-Along Sale (as such terms are defined
in the Och-Ziff Operating Group Partnership Agreements), the Exchange Committee
shall establish an Established Exchange Date and all Och-Ziff Operating Group
Units that are eligible to participate in such Tag-Along Sale or Drag-Along Sale
in accordance with the terms of the Och-Ziff Operating Group Partnership
Agreements and any applicable Partner Agreements (other than Class P Och-Ziff
Operating Group Units) shall be treated the same as Exchangeable Group Units for
all purposes of this Agreement and the relevant Och-Ziff Limited Partners shall
be permitted to Exchange on such Established Exchange Date.

(iv) As of and following the last day of the Distribution Holiday, and subject
to the other provisions of this Agreement (including but not limited to
Section 2.2(c)), if at any time any Och-Ziff Limited Partner holds Exchangeable
Group Units, the Exchange Committee shall set a Post-Distribution Holiday
Exchange Date as soon as reasonably practicable in accordance with the Exchange
Procedures, this Section 2.2(a)(iv) and Section 2.2(b)(ii); provided, however,
that (i) subject to the other provisions of this Agreement, the first
Post-Distribution Holiday Exchange Date shall occur as soon as the Och-Ziff
Operating Group Partnerships are reasonably able to determine their net income
for the Distribution Holiday Achievement Quarter but in no event later than 45
calendar days after the last day of the Distribution Holiday; (ii) only one
Post-Distribution Holiday Exchange Date shall be required per fiscal quarter;
and (iii) the Exchange Committee shall consider in good faith establishing more
frequent Post-Distribution Holiday Exchange Dates as provided in the final
paragraph of this Section 2.2(a)(iv) in any year in which it determines that
each Och-Ziff Operating Group Partnership will satisfy the 100-partner safe
harbor described in Treasury Regulation section 1.7704-1(h) for the relevant
year. A Post-Distribution Holiday Exchange Date must be a Business Day. An
Och-Ziff Limited Partner may exercise the right to exchange Och-Ziff Operating
Group Units on any applicable Post-Distribution Holiday Exchange Date if and to
the extent such Och-Ziff Operating Group Units have become Exchangeable Group
Units pursuant to the terms of the Och-Ziff Operating Group Partnership
Agreements. Under the Och-Ziff Operating Group Partnership Agreements, Eligible
Common Units become Exchangeable Group Units as follows:

 

10



--------------------------------------------------------------------------------

(A) If an Och-Ziff Limited Partner holds any Eligible Common Units as of the
last day of the Distribution Holiday, such Eligible Common Units will become
eligible for exchange over a period of two years with one-third of such Eligible
Common Units becoming eligible to be exchanged on any Exchange Date following
the last day of the Distribution Holiday, two-thirds of such Eligible Common
Units (to the extent not already exchanged) being eligible to be exchanged on
any Exchange Date following the first anniversary of the last day of the
Distribution Holiday, and with any such Eligible Common Units not previously
exchanged being eligible to be exchanged on any Exchange Date following the
second anniversary of the last day of the Distribution Holiday; and

(B) If an Och-Ziff Limited Partner holds any Och-Ziff Operating Group Units that
are not Eligible Common Units as of the last day of the Distribution Holiday or
are issued after the last day of the Distribution Holiday but, in either case,
become Eligible Common Units after the last day of the Distribution Holiday,
then any such Eligible Common Unit will become eligible to be exchanged on any
Exchange Date following the later of (i) the date upon which it became an
Eligible Common Unit and (ii) the date on which it would have become eligible
for exchange pursuant to paragraph (A) above if it had been an Eligible Common
Unit as of the last day of the Distribution Holiday.

In addition to setting one Post-Distribution Holiday Exchange Date per fiscal
quarter as provided above, the Exchange Committee may set additional
Post-Distribution Holiday Exchange Dates with respect to any outstanding
Exchangeable Group Units in accordance with the Exchange Procedures, this
Section 2.2(a)(iv) and Section 2.2(b)(ii); provided that participation in any
such additional Post-Distribution Holiday Exchange Date shall be made available
to all holders of Exchangeable Group Units.

(v) Notwithstanding, and in addition to any Exchange Dates that may be scheduled
pursuant to Sections 2.2(a)(ii), 2.2(a)(iii) or 2.2(a)(iv), but subject to the
limitations set forth herein, including Section 2.5(a) and any Delay Event, in
the event any Och-Ziff Limited Partner receives Och-Ziff Operating Group Units
as a result of the reallocation of such Och-Ziff Operating Group Units pursuant
to any Och-Ziff Operating Group Partnership Agreement in a transaction that the
Exchange Committee determines, in its sole and absolute discretion, is taxable
to the recipient of such Och-Ziff Operating Group Units (such units,
“Reallocated Och-Ziff Operating Group Units”), the Exchange Committee shall
promptly determine an Established Exchange Date and deliver an Exchange
Notification pursuant to Section 2.2(a)(i) to permit each such Och-Ziff Limited
Partner to Exchange fifty percent (50%) of such Reallocated Och-Ziff Operating
Group Units.

(b)

(i) With respect to Exchanges under Section 2.2(a) other than Exchanges pursuant
to Section 2.2(a)(iv), upon receipt of an Exchange Notification, an Och-Ziff
Limited Partner may exercise its right to exchange Exchangeable Group Units as
set forth in Section 2.1(a) by providing a written notice of exchange (an
“Exchange Exercise Notice”) at least ten (10) Business Days prior to the
applicable Established Exchange Date and in accordance with the applicable
Exchange Procedures.

 

11



--------------------------------------------------------------------------------

(ii) With respect to Exchanges under Section 2.2(a)(iv), an Och-Ziff Limited
Partner may exercise the right to exchange Exchangeable Group Units as set forth
in Section 2.1(a) by providing an Exchange Exercise Notice no less than thirty
(30) days prior to the desired Post-Distribution Holiday Exchange Date in
accordance with the applicable Exchange Procedures.

(iii) An Exchange Exercise Notice shall be delivered to the Issuer, in the case
of an A Exchange, and each of the Och-Ziff Operating Group Partnerships, in the
case of a B Exchange, (X) in the case of an A Exchange, substantially in the
form of Exhibit A hereto, and (Y) in the case of a B Exchange, substantially in
the form of Exhibit B hereto, duly executed by such holder or such holder’s duly
authorized attorney in respect of the Och-Ziff Operating Group Units to be
exchanged, in each case delivered during normal business hours at the principal
executive offices of the Issuer and the Och-Ziff General Partners.

(iv) As promptly as practicable following the surrender of Och-Ziff Operating
Group Units upon an Exchange in the manner provided in this Article II, the
Issuer, in the case of an A Exchange, or the Och-Ziff Operating Group
Partnerships, in the case of a B Exchange, shall deliver or cause to be
delivered at the principal executive offices of the Issuer or at the office of
the Transfer Agent the number of Class A Shares issuable upon such Exchange,
issued in the name of such exchanging Och-Ziff Limited Partner, and/or the
applicable Cash Amount, if any.

(c) The Issuer, in the case of an A Exchange, or the Och-Ziff Operating Group
Partnerships, in the case of a B Exchange, may adopt reasonable procedures for
the implementation of the exchange provisions set forth in this Article II,
which procedures shall apply ratably to all holders of Exchangeable Group Units,
pro rata based on the Exchangeable Group Units held by such holder, and which
procedures shall not delay the applicable exchange or impose any material
obligations or other liabilities on the applicable holders of Exchangeable Group
Units.

Section 2.3 Concurrent Exchanges. The obligation with respect to a B Exchange
represents a several, and not a joint and several, obligation of the Och-Ziff
Operating Group Partnerships, and no Och-Ziff Operating Group Partnership shall
have any obligation or right to acquire the portion of one or more Och-Ziff
Operating Group Units issued by another Och-Ziff Operating Group Partnership.
Notwithstanding any other provision of this Agreement, an Exchange Exercise
Notice shall not be valid unless the Och-Ziff Limited Partner giving such
Exchange Exercise Notice requests an exchange of an equal number of Och-Ziff
Operating Group Units in each Och-Ziff Operating Group Partnership.

Section 2.4 Engagement of a Financial Advisor. Upon receiving a valid Exchange
Exercise Notice pursuant to Section 2.2(b), the Och-Ziff Operating Group
Partnerships shall collectively engage a financial advisor of national
reputation to determine the relative value of each Och-Ziff Operating Group
Partnership as of the applicable Closing Date and the parties hereto agree to be
bound by such financial advisor’s determination, including, without limitation,
for tax reporting purposes. The Och-Ziff Operating Group Partnerships shall be
responsible for the fees and expenses of such financial advisor. The parties
agree, however, that in the event that the Och-Ziff Operating Group Partnerships
have received a valuation or an opinion from a financial advisor of national
reputation regarding such relative values, and each of the Och-Ziff General
Partners

 

12



--------------------------------------------------------------------------------

determines in its good faith judgment that no material change has occurred since
the date of such valuation or opinion, or is expected to occur prior to Closing,
with respect to the Och-Ziff Operating Group Partnerships, the Och-Ziff
Operating Group Partnerships may elect to use such valuation or opinion for
purposes of this Section 2.4 and the parties hereto agree to be bound by such
valuation or opinion, including, without limitation, for tax reporting purposes.

Section 2.5 Closing.

(a) If an Exchange Exercise Notice has been timely delivered pursuant to
Section 2.2(b), then the closing (the “Closing”) of the transactions
contemplated by Section 2.1 shall take place on the third Business Day following
the Exchange Date (as such date may be delayed pursuant to this Section 2.5(a),
the “Closing Date”) at the offices of the Issuer at 9 West 57th Street, New
York, New York 10019 (or such other place as the parties to such Exchange shall
agree). In the case of an Issuer Restricted Person, if any Exchange Date would
otherwise occur during a Blackout Period (or within two Business Days of the
expiration of a Blackout Period), such Exchange Date shall be delayed until the
third Business Day following the expiration of any such Blackout Period (or such
other date as the parties to such Exchange shall agree), unless such delay would
not be required by the Exchange Procedures. In the case of an Issuer Restricted
Person, if any Closing Date would otherwise occur during a Blackout Period, such
Closing Date shall be delayed until the third Business Day following the
expiration of any such Blackout Period, unless such delay would not be required
by the Exchange Procedures. In the event that the Issuer’s Board of Directors
determines that an Exchange on any Exchange Date would be likely to result in an
ownership change within the meaning of Section 382 of the Code of the Issuer or
Och-Ziff Corp (an “Ownership Change”), at a time when the Issuer or Och-Ziff
Corp has net operating losses, net operating loss carryforwards or net
unrealized built-in losses (within the meaning of Section 382 of the Code), in
an aggregate amount of at least $50 million and such Ownership Change would
result in a material limitation on their ability to utilize such tax attributes,
then the Exchange Committee may in its sole and absolute discretion delay such
Exchange Date (the “Section 382 Delay Right”) with respect to the minimum number
of Exchangeable Group Units that it determines must be delayed to avoid the
possibility of any such Ownership Change (the “Delayed Exchangeable Group
Units”), until no later than the end of the fiscal year during which such
Exchange Date occurs; provided that (i) the Exchange Committee shall establish
an additional Exchange Date at least once every fiscal quarter with respect to
the maximum number of Delayed Exchangeable Group Units that may be exchanged
without resulting in an Ownership Change where such Ownership Change would
result in a material limitation on the Issuer’s or Och-Ziff Corp’s ability to
utilize such tax attributes, pro rata between all Exchanging Partners based on
their number of Delayed Exchangeable Group Units, (ii) if the Exchange Date is
delayed with respect to some but not all of such Exchangeable Group Units, the
Delayed Exchangeable Group Units shall be pro-rated between all Exchanging
Partners based on the number of their participating Exchangeable Group Units and
(iii) the Section 382 Delay Right may be exercised by the Exchange Committee
only once (and once exercised may also be applied to any subsequent Exchange
Dates (subject to clause (i) above) within the same fiscal year as the Exchange
Date with respect to which the Section 382 Delay Right was exercised),
regardless of whether any Exchanges pursuant to a subsequent Exchange Date in a
subsequent fiscal year would result in an Ownership Change. The Issuer and the
Och-Ziff Operating Group Partnerships hereby agree that upon any additional
issuance of any units or other equity interests by the Och-Ziff Operating Group
Partnerships or their subsidiaries that may be exchanged or converted into
equity interests of the Issuer or Och-Ziff Corp, such units shall not be granted
any exchange rights that are senior or pari passu to the exchange rights with
respect to the Exchangeable Group Units hereunder.

 

13



--------------------------------------------------------------------------------

(b) No Exchange shall be permitted (and, if attempted, shall be void ab initio)
if the Och-Ziff General Partner of any Och-Ziff Operating Group Partnership
determines in its sole and absolute discretion that such an Exchange would pose
a material risk that such Och-Ziff Operating Group Partnership would be a
“publicly traded partnership” as defined in Section 7704 of the Code. The
Och-Ziff General Partners, based upon the advice of outside counsel, shall be
permitted to establish revised exchange procedures they determine are necessary
or appropriate to ensure that each of the Och-Ziff Operating Group Partnerships
will not be treated as an association or publicly traded partnership taxable as
a corporation for U.S. federal income tax purposes. Notwithstanding the
foregoing, the parties agree that, (i) under current law, as long as the
Exchange Notification is timely provided pursuant to Section 2.2(b)(ii), any
Exchange occurring pursuant to Section 2.2(a)(iv)’s once per fiscal quarter
Post-Distribution Holiday Exchange Dates does not pose a material risk that any
Och-Ziff Operating Group Partnership will be a “publicly traded partnership” as
defined in Section 7704 of the Code and (ii) in the event of a change in law
that necessitates revised exchange provisions hereunder, any such revised
exchange provisions shall be implemented in a manner that imposes the most
minimal delays, conditions or other burdens possible and in no event will delay
any Exchange beyond the end of the fiscal year in which such Exchange would have
otherwise been completed.

(c) Closing Conditions. The obligations of any of the parties to consummate an
Exchange pursuant to this Article II shall be subject to the conditions that
(i) there shall be no injunction, restraining order or decree of any nature of
any Governmental Entity that is then in effect that restrains or prohibits the
Exchange by the applicable Och-Ziff Limited Partner of its Och-Ziff Operating
Group Units for Class A Shares and (ii) no such Exchange shall be prohibited by
applicable law or regulations.

(d) Closing Deliveries. At each Closing, with respect to each Och-Ziff Limited
Partner that elects to participate in the Exchange:

(i) to the extent reasonably requested by the Transfer Agent and/or the Issuer
in the case of an A Exchange, and/or any Och-Ziff Operating Group Partnership,
in the case of a B Exchange, such Och-Ziff Limited Partner shall deliver
instructions and/or other instruments of transfer, in form and substance
reasonably satisfactory to such Transfer Agent, the Issuer and/or such Och-Ziff
Operating Group Partnership, as applicable, duly executed by such Och-Ziff
Limited Partner or such Och-Ziff Limited Partner’s duly authorized attorney, and
transfer tax stamps or funds therefor, if required, representing a number of
Och-Ziff Operating Group Units to be exchanged;

(ii) such Och-Ziff Limited Partner shall represent to the Issuer or the Och-Ziff
Operating Group Partnerships, as applicable, that all of its Och-Ziff Operating
Group Units delivered at Closing are delivered free and clear of any and all
Liens;

 

14



--------------------------------------------------------------------------------

(iii) if such Och-Ziff Limited Partner has delivered a number of Och-Ziff
Operating Group Units pursuant to this Section 2.5(d) that represent a greater
number of Och-Ziff Operating Group Units than can be exchanged in such Exchange,
the relevant Och-Ziff Operating Group Partnership will deliver back the number
of Och-Ziff Operating Group Units, as applicable, not subject to the Exchange;

(iv) in the case of an A Exchange, the Issuer shall deliver to the Och-Ziff
Limited Partners participating in the Exchange a number of Class A Shares equal
to the number of Och-Ziff Operating Group Units being surrendered in such A
Exchange;

(v) in the case of a B Exchange, each Och-Ziff Operating Group Partnership shall
deliver the number of Class A Shares corresponding to the units of partnership
interest of such Och-Ziff Operating Group Partnership comprising part of the
Och-Ziff Operating Group Units that are the subject of such B Exchange and/or
its proportionate share of the Cash Amount (if any), in each case determined by
reference to the relative value of such Och-Ziff Operating Group Partnership
established with respect to such Exchange pursuant to Section 2.4; and

(vi) to the extent reasonably requested by the Issuer in the case of an A
Exchange, or by any Och-Ziff Operating Group Partnership, in the case of a B
Exchange, such Och-Ziff Limited Partner shall deliver a “big boy” representation
letter, in customary form and substance, duly executed by such Och-Ziff Limited
Partner.

(vii) Delivery and transfer of any securities hereunder may be effected by
book-entry transfer if and to the extent such securities are not held or issued
in certificated form.

Section 2.6 Revocability; Expenses; Notice of Unavailability of Registration
Statement.

(a) An Och-Ziff Limited Partner may revoke an Exchange Exercise Notice with
respect to any or all of the Och-Ziff Operating Group Units set forth in such
Och-Ziff Limited Partner’s Exchange Exercise Notice by delivery of a written
notice to the Och-Ziff Operating Group Partnerships (i) no later than ten
(10) days after providing such Exchange Exercise Notice or (ii) at any time
prior to Closing as a result of a Delay Event, except no revocation shall be
permitted if such revocation would be inconsistent with the applicable Exchange
Procedures.

(b) If at any time after delivery of an Exchange Exercise Notice with respect to
a proposed Exchange and prior to the Closing of such Exchange, the Issuer
determines that (i) the Exchange Date will be delayed, suspended or terminated
in accordance with Section 2.5(a), (b) or (c) or, solely in the case of Issuer
Restricted Persons, during any Blackout Period, and/or (ii) the Class A Shares
which may be issued in connection with an Exchange relating to a Registered Sale
will not be eligible to be sold pursuant to an effective registration statement
on the anticipated Closing Date or within two Business Days of the anticipated
Closing Date for any reason (collectively, a “Delay Event”), the Issuer shall
promptly notify each Och-Ziff Limited Partner that has delivered an Exchange
Exercise Notice in connection with such proposed Exchange of such Delay Event
(an “Issuer Delay Notice”). The Issuer Delay Notice shall describe, in

 

15



--------------------------------------------------------------------------------

reasonable detail, the events giving rise to the Delay Event, the anticipated
duration of such Delay Event and, if reasonably determinable in light of the
facts and circumstances surrounding such Delay Event, a revised proposed
Exchange Date and Closing Date, which shall be as promptly as practicable after
the relevant circumstances giving rise to such Delay Event have terminated. In
the event the Issuer Delay Notice does not include a revised proposed Exchange
Date and Closing Date, the Issuer shall promptly notify each recipient of the
revised proposed Exchange Date and Closing Date when such dates become
reasonably determinable.

(c) Each party hereto shall bear his own expenses in connection with the
consummation of any of the transactions contemplated hereby, whether or not any
such transaction is ultimately consummated.

Section 2.7 Splits, Distributions and Reclassifications. The Exchange Rate shall
be adjusted accordingly if there is: (1) any subdivision (by split,
distribution, reclassification, recapitalization or otherwise) or combination
(by reverse split, reclassification, recapitalization or otherwise) of the
Och-Ziff Operating Group Units that is not accompanied by an identical
subdivision or combination of the Class A Shares; or (2) any subdivision (by
split, distribution, reclassification, recapitalization or otherwise) or
combination (by reverse split, reclassification, recapitalization or otherwise)
of the Class A Shares that is not accompanied by an identical subdivision or
combination of the Och-Ziff Operating Group Units. In the event of a
reclassification or other similar transaction as a result of which the Class A
Shares are converted into another security, then an Och-Ziff Limited Partner
shall be entitled to receive upon exchange the amount of such security that such
Och-Ziff Limited Partner would have received if such exchange had occurred
immediately prior to the effective date of such reclassification or other
similar transaction. Except as may be required in the immediately preceding
sentence, no adjustments in respect of distributions shall be made upon an
Exchange.

Section 2.8 Taxes. The delivery of Class A Shares upon an Exchange shall be made
without charge to the Och-Ziff Limited Partners for any stamp or other similar
tax in respect of such issuance.

Section 2.9 Call Right. Notwithstanding any other provision of this Agreement,
Och-Ziff Corp shall have the right (the “Call Right”), but not the obligation,
to assume OZ Advisors II’s obligations to effect an Exchange at any particular
Closing with respect to Och-Ziff Operating Group Units issued by OZ Advisors II.
Och-Ziff Corp may exercise the Call Right by giving written notice to such
effect to OZ Advisors II prior to such Closing.

ARTICLE III

GENERAL PROVISIONS

Section 3.1 Amendment.

(a) Subject to Section 3.1(c), no provision of this Agreement may be amended
unless such amendment is approved in writing by the Issuer, Och-Ziff Corp,
Och-Ziff Holding, and the Och-Ziff Operating Group Partnerships, and by the
Och-Ziff Limited Partners who, together with their Permitted Transferees,
collectively hold at least two-thirds of the Och-Ziff Operating Group Units
collectively held by all of the Och-Ziff Limited Partners and their respective

 

16



--------------------------------------------------------------------------------

Permitted Transferees; provided, that no such amendment shall be effective if
such amendment will have a disproportionate effect on certain Och-Ziff Limited
Partners unless all such Och-Ziff Limited Partners disproportionately affected
consent in writing to such amendment and provided, further, no such amendment
shall impair or diminish the rights of the Exchange Committee, unless approved
by the Exchange Committee. No provision of this Agreement may be waived unless
such waiver is in writing and signed by the party against whom the waiver is to
be effective. No voting rights, consent rights or similar rights of an Och-Ziff
Limited Partner under any provision of this Agreement (“Consent Rights”) shall
be exercisable by any Och-Ziff Limited Partner that is a Related Trust of an
Individual Limited Partner (as defined in the Och-Ziff Operating Group
Partnership Agreements) and any such Consent Rights shall instead be exercisable
by such Individual Limited Partner on behalf of such Related Trust and, for
purposes of this Agreement, the Och-Ziff Operating Group Units of an Och-Ziff
Limited Partner that is a Related Trust of such Individual Limited Partner shall
be treated as being owned by such Individual Limited Partner.

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

(c) The Exchange Committee, the Issuer, Och-Ziff Corp and Och-Ziff Holding may,
on behalf of themselves and the respective partnerships they control, amend this
Agreement in writing without the approval or consent of any Och-Ziff Limited
Partner or Permitted Transferees if such amendment does not materially and
adversely affect any Och-Ziff Limited Partner’s Exchange Right.

(d) Each Och-Ziff Limited Partner hereby expressly consents and agrees that,
whenever in this Agreement it is specified that an action may be taken upon the
affirmative vote or written consent of less than all of the Och-Ziff Limited
Partners, such action may be so taken upon the concurrence of less than all of
the Och-Ziff Limited Partners and each Och-Ziff Limited Partner shall be bound
by the results of such action.

(e) This Agreement may be amended in accordance with the provisions of this
Section 3.1 without the consent of any Class B Shareholder (in its capacity as
such).

Section 3.2 Addresses and Notices. All notices, requests, claims, demands and
other communications hereunder shall be in writing and shall be given (and shall
be deemed to have been duly given upon receipt) by delivery in person, by
courier service, by fax, by electronic mail (delivery receipt requested) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be as specified in a notice given in accordance with this
Section 3.2):

 

  (a)

If to the Issuer, to:

9 West 57th Street

New York, New York 10019

Attention: Chief Legal Officer

Fax: (212) 790-0077

Electronic Mail: David.Levine@ozm.com

 

17



--------------------------------------------------------------------------------

  (b)

If to

OZ Management LP

OZ Advisors LP

OZ Advisors II LP, to:

c/o Och-Ziff Capital Management Group LLC

9 West 57th Street

New York, New York, 10019

Attention: Chief Legal Officer

Fax: (212) 790-0077

Electronic Mail: David.Levine@ozm.com

 

  (c)

If to any Och-Ziff Limited Partner, to:

the address and facsimile number set forth for such Och-Ziff Limited

Partner in the records of the Och-Ziff Operating Group Partnerships.

 

  (d)

If to any Class B Shareholder, to:

the address and facsimile number set forth for such Class B

Shareholder in the records of the Issuer.

Section 3.3 Further Action. The parties shall execute and deliver all documents,
provide all information and take or refrain from taking action as may be
necessary or appropriate to achieve the purposes of this Agreement.

Section 3.4 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of all of the parties and, to the extent permitted or required by
this Agreement, their successors, executors, administrators, heirs, legal
representatives and assigns. This Agreement shall be binding on each Person who
becomes a Class B Shareholder, whether or not such Person executes and delivers
a joinder to this Agreement pursuant to Section 3.5(c).

Section 3.5 Partners; Och-Ziff Operating Group Partnerships.

(a) To the extent an Och-Ziff Limited Partner (or an applicable Permitted
Transferee) validly transfers any or all of its Och-Ziff Operating Group Units
to a Permitted Transferee of such Och-Ziff Limited Partner or to any other
Person in a transaction not in contravention of, and in accordance with, the
applicable Och-Ziff Operating Group Partnership Agreements, then such Person
shall have the right to execute and deliver a joinder to this Agreement, in form
and substance reasonably satisfactory to the Och-Ziff Operating Group
Partnerships. Upon execution of any such joinder, such Person shall be entitled
to all of the rights and shall be bound by each of the obligations applicable to
the relevant transferor hereunder.

 

18



--------------------------------------------------------------------------------

(b) Each of the Issuer, Och-Ziff Corp and Och-Ziff Holding hereby agree that if
any other Person subsequently becomes an Och-Ziff General Partner or Och-Ziff
Operating Group Partnership, as applicable, it will cause such Person to execute
a joinder to this Agreement and become an “Och-Ziff General Partner” or an
“Och-Ziff Operating Group Partnership” for all purposes of this Agreement, and
this Agreement shall be amended to the extent necessary to reflect such joinder.

(c) Each Class B Shareholder hereby agrees that if such Class B Shareholder is a
Class B Transferor, it will cause the Class B Transferee to execute a joinder to
this Agreement and become a “Class B Shareholder” for all purposes of this
Agreement, and this Agreement shall be amended to the extent necessary to
reflect such joinder.

Section 3.6 Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions is not affected in any manner materially adverse
to any party. Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

Section 3.7 Integration. This Agreement constitutes the entire agreement among
the parties hereto pertaining to the subject matter hereof and supersedes all
prior agreements and understandings pertaining thereto.

Section 3.8 Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.

Section 3.9 Submission to Jurisdiction; Dispute Resolution. Each party to this
Agreement hereby irrevocably and unconditionally, with respect to any matter or
dispute arising under, or in connection with, this Agreement and the
transactions contemplated hereby (i) submits for itself and its property in any
legal action or proceeding relating to this Agreement, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the courts of the State of New York, the courts of the United
States of America for the Southern District of New York, and any appellate
courts thereof (the “New York Courts”) (and covenants not to commence any legal
action or proceeding in any other venue or jurisdiction); (ii) consents that any
such action or proceeding may be brought in such courts and waives any objection
that it may now or hereafter have to the venue of any such action or proceeding
in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same; (iii) agrees that
service of process in any such action will be in accordance with the laws of the
State of New York but that nothing herein shall affect the right to effect
service of process in any other manner permitted by law; (iv) waives any and all
immunity from suit, execution, attachment or other legal process; and (v) waives
in connection with any such action any and all rights to a jury trial. The
parties agree that any judgment of any New York Court may be enforced in any
court having jurisdiction over any party of any of their assets.

 

19



--------------------------------------------------------------------------------

Section 3.10 Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement. Copies of executed counterparts
transmitted by telecopy or other electronic transmission service shall be
considered original executed counterparts for purposes of this Section 3.10.

Section 3.11 Tax Treatment. To the extent this Agreement imposes obligations
upon a particular Och-Ziff Operating Group Partnership or a general partner of
an Och-Ziff Operating Group Partnership, this Agreement shall be treated as part
of the relevant Och-Ziff Operating Group Partnership Agreement as described in
Section 761(c) of the Code and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of
the Treasury Regulations. As required by the Code and the Treasury Regulations,
the parties shall report any B Exchange consummated hereunder, in the case of OZ
Management and OZ Advisors, as a taxable sale of Och-Ziff Operating Group Units
by an Och-Ziff Limited Partner to Och-Ziff Corp, and in the case of OZ Advisors
II, as a taxable sale of Och-Ziff Operating Group Units to Och-Ziff Holding, and
no party shall take a contrary position on any income tax return, amendment
thereof or communication with a taxing authority.

Section 3.12 Reporting Requirements. The Issuer shall use reasonable efforts to
comply with the periodic reporting requirements under the Securities Exchange
Act of 1934, as amended, for so long as any class of the Issuer’s equity
securities is listed for trading on any national securities exchange.

Section 3.13 Applicable Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of Delaware (without regard to
conflicts of laws principles thereof).

[Remainder of Page Intentionally Left Blank]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

OCH-ZIFF CAPITAL MANAGEMENT GROUP LLC By:   /s/ Thomas Sipp Name:   Thomas Sipp
Title:   CFO and Executive Managing Director OCH-ZIFF HOLDING CORPORATION By:  

/s/ Thomas Sipp

Name:   Thomas Sipp Title:   CFO and Executive Managing Director OCH-ZIFF
MANAGEMENT LP By:  

/s/ Thomas Sipp

Name:   Thomas Sipp Title:   CFO and Executive Managing Director

 

[Signature Page to Amended and Restated Exchange Agreement]



--------------------------------------------------------------------------------

OZ ADVISORS LP

By:  

Och Ziff Holding Corporation,

  its General Partner By:  

/s/ Thomas Sipp

Name:   Thomas Sipp Title:  

Chief Financial Officer

OCH-ZIFF HOLDING LLC By:  

/s/ Thomas Sipp

Name:   Thomas Sipp Title:  

Chief Financial Officer

OZ ADVISORS II LP

By:  

Och-Ziff Holding LLC,

  its General Partner By:  

/s/ Thomas Sipp

Name:   Thomas Sipp Title:  

Chief Financial Officer

 

[Signature Page to Amended and Restated Exchange Agreement]



--------------------------------------------------------------------------------

EXCHANGE COMMITTEE By:  

/s/ Daniel S. Och

Name:   Daniel S. Och Title:   Chairman

 

[Signature Page to Amended and Restated Exchange Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

NOTICE OF A EXCHANGE

Och-Ziff Capital Management Group LLC

9 West 57th Street

New York, New York 10019

Attention: Chief Legal Officer

Fax: (212) [    ]

Electronic Mail: [    ]

Reference is hereby made to the Amended and Restated Exchange Agreement, dated
as of February 7, 2019 (as amended, supplemented, or restated from time to time,
the “Exchange Agreement”), among Och-Ziff Capital Management Group LLC, Och-Ziff
Holding Corporation, Och-Ziff Holding LLC, OZ Management LP, OZ Advisors LP, OZ
Advisors II LP and the Och-Ziff Limited Partners from time to time party
thereto, as amended from time to time. Capitalized terms used but not defined
herein shall have the meanings given to them in the Exchange Agreement.

The undersigned Och-Ziff Limited Partner desires to exchange the number of
Och-Ziff Operating Group Units set forth below.

Legal Name of Och-Ziff Limited Partner:
                                         
                                                            

Address:                                          
                                         
                                         
                                                  

Type of Exchange: A Exchange.

Number of Och-Ziff Operating Group Units to be exchanged:
                                                                         

The undersigned (1) hereby represents that the Och-Ziff Operating Group Units
set forth above are owned by the undersigned, free of all Liens, (2) hereby
exchanges such Och-Ziff Operating Group Units for Class A Shares and/or the
applicable Cash Amount as set forth in the Exchange Agreement, (3) hereby
irrevocably constitutes and appoints any officer of the Och-Ziff Operating Group
Partnerships, the Och-Ziff General Partners or the Issuer as its attorney, with
full power of substitution, to exchange said Och-Ziff Operating Group Units on
the books of the Och-Ziff Operating Group Partnerships for Class A Shares on the
books of the Issuer, with full power of substitution in the premises and/or the
applicable Cash Amount.

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice of Exchange to be executed and delivered by the undersigned or by its
duly authorized attorney.

 

 

Name:

 

Dated:  

 

 

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

NOTICE OF B EXCHANGE

Och-Ziff Holding Corporation

Och-Ziff Holding LLC

OZ Management LP

OZ Advisors LP

OZ Advisors II LP

9 West 57th Street

New York, New York, 10019

Attention: Chief Legal Officer

Fax: (212) [    ]

Electronic Mail: [    ]

Reference is hereby made to the Amended and Restated Exchange Agreement, dated
as of February 7, 2019 (as amended, supplemented, or restated from time to time,
the “Exchange Agreement”), among Och-Ziff Capital Management Group LLC, Och-Ziff
Holding Corporation, Och-Ziff Holding LLC, OZ Management LP, OZ Advisors LP, OZ
Advisors II LP and the Och-Ziff Limited Partners from time to time party
thereto, as amended from time to time. Capitalized terms used but not defined
herein shall have the meanings given to them in the Exchange Agreement.

The undersigned Och-Ziff Limited Partner desires to exchange the number of
Och-Ziff Operating Group Units set forth below.

Legal Name of Och-Ziff Limited Partner:
                                         
                                                    

Address:                                          
                                         
                                         
                                                          

Type of Exchange: B Exchange.

Number of Och-Ziff Operating Group Units to be exchanged:
                                                                     

The undersigned (1) hereby represents that the Och-Ziff Operating Group Units
set forth above are owned by the undersigned, free of all liens, (2) hereby
exchanges such Och-Ziff Operating Group Units for Class A Shares and/or the
applicable Cash Amount as set forth in the Exchange Agreement, (3) hereby
irrevocably constitutes and appoints any officer of the Och-Ziff Operating Group
Partnerships, the Och-Ziff General Partners or the Issuer as its attorney, with
full power of substitution, to exchange said Och-Ziff Operating Group Units on
the books of the Och-Ziff Operating Group Partnerships for Class A Shares on the
books of the Issuer, with full power of substitution in the premises and/or the
applicable Cash Amount.

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice of Exchange to be executed and delivered by the undersigned or by its
duly authorized attorney.

 

 

Name:

 

Dated:  

 

 

2